The contract upon which the certificate of stock was placed in the hands of the defendant, as bailee, was never performed by Work, Pfeiffer and Macfarlane, and upon the facts found the plaintiff was entitled to a return of the certificate. The only defense which the defendant urges in answer to the claim of the plaintiff for the surrender of the certificate is that a judgment against him in this action will not conclude Work, Pfeiffer and Macfarlane in any suit they may hereafter bring against him as bailee. The fact that a party may possibly be subjected to a double recovery in the same matter in suits by adverse claimants is not a reason for denying relief to a party who comes into court alleging and proving his right to the thing demanded. The defendant may ordinarily protect himself by bringing a suit in the nature of a bill of interpleader, making the different claimants parties. (Ball v. Liney, 48 N.Y. 6.) Upon the evidence and findings the plaintiff established its right to a return of the certificate. The consent of Work and Pfeiffer that it should be returned was made known to the defendant before the action was commenced. Macfarlane had also consented, provided Work was authorized to sign his name to the order drawn on the defendant. This question was litigated on the trial and found in favor of the authority upon sufficient evidence. There seems to be no merit in the effort of the defendant to prevent the company from regaining possession of the certificate.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 240